COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Freddie Lee Walker v. Rissie Owens, et al.

Appellate case number:    01-15-00361-CV

Trial court case number: D-1-GN-14-001926

Trial court:              126th District Court of Travis County

        Appellant, Freddie Lee Walker, has filed a motion requesting an extension of time in
which to file his appellant’s brief. We grant the motion. Appellant’s brief is due to be filed no
later than 30 days after the date of this order.
         By his motion and other correspondence, Walker indicates that he has requested from the
district court clerk a copy of the clerk’s record that was filed in this Court on July 2, 2015, and
has not received a copy of the clerk’s record. Accordingly, we direct the district court clerk, no
later than 10 days from the date of this order, to send a copy of the one-volume clerk’s record to
Walker. We further direct the trial court clerk, no later than 15 days from the date of this order,
to notify the Clerk of this Court the date on which delivery to Walker was made.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: August 25, 2015